ORDER

We have before us the Emergency Motion of Federal Defendants-Appellants for Reimposition of Stay of Injunction Issued by Nebraska District Court Pending Appeal. The motion is denied. There is no need for it. The stay of injunction remains in effect until the mandate of this Court issues, which has not yet occurred. The time for filing petition for rehearing or rehearing en banc has been extended to and including August 20, 2003.
The motion of American Rivers, Environmental Defense, and others for leave to file a brief amicus curiae is granted.
It is so ordered.